Case 20-41308       Doc 166    Filed 03/18/20 Entered 03/18/20 12:10:00          Main Document
                                           Pg 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION
 In re:                                      )      Chapter 11
                                             )
 FORESIGHT ENERGY LP, et al.,                )      Case No. 20-41308
                                             )
                                             )      Honorable Kathy A. Surratt-States
                                             )

                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
          Please take notice that the undersigned hereby enters his appearance on behalf of the

 Illinois Department of Natural Resources, in the above-captioned proceeding, and respectfully

 requests that copies of all documents and notices relating to this proceeding be served upon the

 undersigned through the court’s CM/ECF system.

                                           Respectfully Submitted,
                                           PEOPLE OF THE STATE OF ILLINOIS ex rel.
                                           the Illinois Department of Natural Resources,
                                           By: KWAME RAOUL, Attorney General of Illinois
                                           By: /s/ Christopher M. Foy
                                                Christopher M. Foy (IL #6309024 / MO #71416)
                                                Assistant Attorney General
                                                Office of the Illinois Attorney General
                                                500 South Second Street
                                                Springfield, IL 62701
                                                (217) 782-9095 (voice)
                                                (217) 782-1396 (fax)
                                                CFoy@atg.state.il.us (Primary)
                                                RLS@atg.state.il.us (Secondary)




 20–bk–41308                                                                         Page 1 of 2
Case 20-41308     Doc 166     Filed 03/18/20 Entered 03/18/20 12:10:00           Main Document
                                          Pg 2 of 2



                               CERTIFICATE OF SERVICE

        The undersigned certifies that on March 18, 2020, he electronically filed the foregoing

 Notice of Appearance and Request for Notice with the Clerk of the Court using the CM/ECF

 system which will send notification of such filing to all parties of interest via the Court’s

 CM/ECF system.




                                            By: /s/ Christopher M. Foy
                                                    Christopher M. Foy
                                                    Assistant Attorney General




 20–bk–41308                                                                        Page 2 of 2
